

 
NAMED EXECUTIVE OFFICER COMPENSATION
 
 
    On March 9, 2006 the following adjustments to base salary, cash bonus
payments for 2005 work, and grants of incentive stock were approved for the
Company's CEO and the persons expected to be named executive officers in the its
Proxy Statement for the 2006 Annual Meeting of Shareholders. Adjustments to
salary are effective as of March 1, 2006. Cash bonuses are paid on or about
March 15, 2006.

 
 
 
Executive Officer
 
 
 
Title
 
 
 
2006 Salary
 
 
2005 Cash Bonus
 
Shares of Non-qualified Stock Options
 
 
Restricted Stock Award
 
Dominic Ng
 
 
 
Chairman, President and CEO
 
 
$750,000
 
 
$1,500,000
   
45,000
   
41,000 (1)
Julia S. Gouw
 
 
Executive Vice President and CFO
 
$273,000
 
$200,000
 
16,273
 
4,068
Douglas Krause
 
Executive Vice President, General Counsel, and Secretary
 
 
$210,000
 
$150,000
 
13,561
 
3,390
Wellington Chen
 
Executive Vice President and Director of Corporate Banking
 
 
$225,000
 
$120,000
 
8,679
 
2,170
William J. Lewis
 
Executive Vice President and Chief Credit Officer
 
$206,000
 
$150,000
 
4,340
 
0

_____
(1) Performance restricted stock vesting in 2 years. Number of shares that will
vest depends on meeting performance criteria. 41,000 shares is for the
performance maximum if pre-established earnings per share performance goals are
met.
 
    Stock options are all non-qualified options issued under the 1998 Stock
Incentive Plan of the Company; the restricted stock is also issued under the
1998 Stock Incentive Plan of the Company. Options vest over 4 years as follows:
1/3 after 2 years, 1/3 after 3 years, and 1/3 after 4 years. The restricted
stock granted to the CEO vests 20% per year for 5 years. The restricted stock of
the other named officers vests 50% after 4 years and 50% after 5 years.
 
    The Company also approved company performance goals and individual
performance goals for the CEO and the other named executive officers. The CEO's
goals are set under the Performance-Based Bonus Plan approved by shareholders in
2002 and are based on earnings per share, return on equity, and return on
assets; the bonus award will range from 0% to 250% of base salary. The goals of
the other named executives are based 60% on overall corporate goals and 40% on
individual department performance goals. The corporate goals are earnings per
share, growth in demand deposits, return on equity, return on assets, growth in
non-interest income, holding down of expenses, growth in trade finance loans,
growth in commercial business loans, and strategic/operational goals.
 
    The Company will provide additional information regarding the compensation
paid to the named executive officers for the 2005 fiscal year in its Proxy
Statement for the 2006 Annual Meeting of Shareholders.
 